The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        Friday, May 1, 2015

                                        No. 04-15-00073-CR

                                          Kevin ODELL,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR10875
                               Jefferson Moore, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). If the
appellant desires to file a pro se brief, he must do so within thirty days from the date of this
order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court. It is further ORDERED that the motion to withdraw, filed by appellant’s counsel, is
HELD IN ABEYANCE pending further order of the court.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court